Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       ALLOWANCE
1.                                         EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
- Replace claim 1 in its entirety with the following:
        -- 1.    (Currently Amended) A method for cooling a load using liquid nitrogen which is transported in a circuit, cooled by indirect exchange of heat with cooled liquid nitrogen and exposed to an exchange of heat with the load, said method comprising: cooling a first part of the liquid nitrogen used to cool the liquid nitrogen transported in the circuit by indirect heat exchange in an open cooling system (10) by pressure reduction and removal of nitrogen vapor formed, and cooling a second part of the liquid nitrogen used to cool the liquid nitrogen transported in the circuit by indirect heat exchange in a closed cooling system (20) using one or more cooling units, the open cooling system (10) and the closed cooling system (20) are used to cool a power supply (1) having a first end and a second end, wherein the open cooling system (10) is arranged on the first end of  a total cooling power is supplied and in the second period a higher amount of the total cooling power is supplied, wherein a first part of the total cooling power is supplied by the open cooling system (10) and a second part of the total cooling power is supplied by the closed cooling system (20), and the first part of the total cooling power is set to a lower value in the first period than in the second period. --

      - Replace claim 2 in its entirety with the following:
        -- 2. (Currently Amended) The method according to Claim 1, in which the second part of the total cooling power is set to the same value in the first time period as in the second time period. --  

      - Replace claim 6 in its entirety with the following:
       -- 6. (Currently Amended) An apparatus for cooling a load using liquid nitrogen, which is configured to transport the liquid nitrogen in a circuit, to cool the transported liquid nitrogen by indirect exchange of heat with cooled liquid nitrogen, and to expose the transported liquid nitrogen to an exchange of heat with the load, said apparatus comprising: an open cooling system (10) designed to cool a first part of the liquid nitrogen by reducing pressure and transporting away nitrogen vapor which forms for cooling the first part of the liquid nitrogen, which part is provided for cooling the liquid nitrogen transported in the circuit, a closed cooling system (20) comprising one or more a total cooling power is supplied and in the second period a higher amount of the total cooling power is supplied, wherein a first part of the total cooling power is supplied by the open cooling system (10), and a second part of the total cooling power is supplied by the closed cooling system (20), and the first part of the amount of total cooling power can be adjusted to a lower value in the first period than in the second period. --

2.    Claims 1-10 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a method and an apparatus for cooling a load using liquid nitrogen, a cooling power is supplied in a first period and a second period, wherein in the first period a smaller amount of a total cooling power is supplied and in the second period a higher amount of the total cooling power is supplied, wherein a first part of the total cooling power is supplied by the open cooling system (10) and a second part of the total cooling power is supplied by the closed cooling system (20), and the 
3.      Closest prior art: Laskaris et al. (US 6,442,949) discloses a method for cooling a load (rotor coil 34 to an external power supply; Fig. 3) using liquid nitrogen (refer to col.5, line 63 for using liquid nitrogen) which is transported in a circuit (52), cooled by indirect exchange of heat with cooled liquid nitrogen (cooled via cold head 56) and exposed to an exchange of heat (via heat exchangers 64, 82) with the load (34), characterized in that a first part of the liquid nitrogen (part of the open cooling system 54) used to cool the liquid nitrogen transported in the circuit is cooled in an open cooling system (54) by pressure reduction and removal of nitrogen vapor formed, and second part (part of the closed cooling system 52/56) thereof is cooled in a closed cooling system (56/52) using one or more cooling units (cold head 56), the open cooling system (54) and the closed cooling system (56/52) are used to cool a power supply (10/34) having a first end (end at 82) and a second end (end at 68), wherein the open cooling system (54) is arranged on the first end of the power supply (34) and the closed cooling system (52/54) is arranged on the second end (end at 68) of the power supply (34).
  
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                


                                                Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763